


110 HRES 1456 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1456
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Langevin (for
			 himself, Mr. McCaul of Texas,
			 Mr. Wu, Mr. Gingrey, Mr.
			 Thompson of Mississippi, and Mr. King
			 of New York) submitted the following resolution; which was referred
			 to the Committee on Science and
			 Technology
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Cyber Security Awareness Month and raising awareness and enhancing the state of
		  computer security in the United States.
	
	
		Whereas the use of the Internet in the United States, to
			 communicate, conduct business, or generate commerce that benefits our overall
			 economy, is ubiquitous;
		Whereas more than 200,000,000 adults use the Internet in
			 the United States, 70 percent of whom connect through broadband connections, to
			 communicate with family and friends, manage finances and pay bills, access
			 educational opportunities, shop at home, participate in online entertainment
			 and games, and stay informed of news and current events;
		Whereas the nearly 27,000,000 United States small
			 businesses, which represent more than 99 percent of all United States employers
			 and employ more than 50 percent of the private workforce, increasingly rely on
			 the Internet to manage their businesses, expand their customer reach, and
			 enhance the management of their supply chain;
		Whereas nearly 100 percent of public schools in the United
			 States have Internet access to enhance our children’s education, with a
			 significant percentage of instructional rooms connected to the Internet to
			 enhance children's education by providing access to educational online content
			 and encouraging self-initiative to discover research resources;
		Whereas almost 9 in 10 teenagers between the ages of 12
			 and 17, or approximately 87 percent of all youth, use the Internet;
		Whereas the number of children who connect to the Internet
			 at school continues to rise, and teaching children of all ages to become good
			 cyber-citizens through safe, secure, and ethical online behaviors and practices
			 is essential to protect their computer systems and potentially their physical
			 safety;
		Whereas the growth and popularity of social networking Web
			 sites have attracted millions of teenagers, providing access to a range of
			 valuable services, making it all the more important to teach teenaged users how
			 to avoid potential threats like cyber bullies, predators, and identity thieves
			 they may come across while using such services;
		Whereas cyber security is a critical part of the Nation's
			 overall homeland security;
		Whereas the Nation’s critical infrastructures and economy
			 rely on the secure and reliable operation of information networks to support
			 the Nation's financial services, energy, telecommunications, transportation,
			 health care, and emergency response systems;
		Whereas cyber attacks have been attempted against the
			 Nation and the United States economy, and the Department of Homeland Security's
			 mission includes securing the homeland against cyber terrorism and other
			 attacks;
		Whereas Internet users and information infrastructure
			 owners and operators face an increasing threat of malicious crime and fraud
			 attacks through viruses, worms, Trojans, and unwanted programs such as spyware,
			 adware, hacking tools, and password stealers, that are frequent and fast in
			 propagation, are costly to repair, and disable entire systems;
		Whereas coordination between the numerous Federal agencies
			 involved in cyber security efforts, including the Department of Homeland
			 Security, the National Institute of Standards and Technology, the National
			 Science Foundation, and others is essential to securing the Nation’s critical
			 cyber infrastructure;
		Whereas millions of records containing personally
			 identifiable information have been lost, stolen, or breached, threatening the
			 security and financial well-being of United States citizens;
		Whereas consumers face significant financial and personal
			 privacy losses due to personally identifiable information being more exposed to
			 theft and fraud than ever before;
		Whereas national organizations, policymakers, government
			 agencies, private sector companies, nonprofit institutions, schools, academic
			 organizations, consumers, and the media recognize the need to increase
			 awareness of computer security and the need for enhanced computer security in
			 the United States;
		Whereas the National Strategy to Secure Cyberspace
			 recommends a comprehensive national awareness program to empower all people in
			 the United States, businesses, the general workforce, and the general
			 population, to secure their own parts of cyberspace; and
		Whereas the Department of Homeland Security, in
			 conjunction with the National Cyber Security Alliance and the Multi-State
			 Information Sharing and Analysis Center, designates October 2008 as the fifth
			 annual National Cyber Security Awareness Month which serves to educate the
			 people of the United States about the importance of computer security: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Cyber Security Awareness Month;
			(2)congratulates the
			 National Cyber Security Division, the National Cyber Security Alliance, and the
			 Multi-State Information Sharing and Analysis Center on the fifth anniversary of
			 the National Cyber Security Month; and
			(3)continues to work with Federal agencies,
			 national organizations, businesses, and educational institutions to encourage
			 the development and implementation of existing and future computer security
			 voluntary consensus standards, practices, and technologies in order to enhance
			 the state of computer security in the United States.
			
